DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/2/2021; 7/15/2021; 10/7/2021; and 11/30/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear if the invention is to an article or an optical element on an article. The invention should be either to an object comprising an optical element on a surface of an article or to an article and optical element comprising the optical element on a surface of the article. If the invention is only to the article as claimed, it is not clear how the limitations of an optical element not part of the article are relevant to the invention. For purposes of examination, Examiner will assume the invention is to an optical element and article.
Claim 4 recites the limitation "the at least two constituent layers" in the second line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner will assume the claim depends on claim 3.
Regarding claim 5, it is not clear what the first and second constituent layers are or how they relate to the claimed invention of claim 4. For purposes of examination, Examiner will assume claim 4 which claim 5 depends on depends on claim 3.
Claims 7 and 8 recite the limitation "the at least two constituent layers" in the second line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner will assume claim 6 which claims 7 and 8 depend on depends on claim 3.
Claim 10 recites the limitation "each of constituent layer" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner will assume the claim is intended to depend on claim 3.
Claim 11 recites the limitation "the at least two constituent layers" in the second line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner will assume the claim depends on claim 3.
Regarding claim 13, it is not clear how transmittance has been measured and whether the transmittance is for all wavelengths, wavelengths in the visible spectrum, or some other specific wavelength or wavelength range.
Claim 14 recites the limitation "adjacent constituent layers" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner will assume the claim depends on claim 3. 
Further regarding claim 14, the constituent layers are not limited to being adjacent in any claim so that there is no limitation of the layers being adjacent.
Claims 17 and 18 recite the limitation "top layer" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner will assume, the claims depend on claim 16.
Claim 19 recites the limitation "the non-stoichiometric metal oxide" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner will assume the claim depends on claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawashita (US Pub. 2021/0215864 A1).
Regarding claims 1-3, 6, and 8, Kawashita discloses a color production structure which exhibit structural color with an uneven structure and multilayer film layer where reflected light is enhanced by interference emerges from the multilayer film (abstract and [0002]). More specifically, Kawashita discloses an adhesive layer to which an adherend (article) is attached, on the adhesive is an reflective layer (one reflective layer) and one the reflective layer is either a single layer film or a multilayer film (at least two constituent layers) (Figs. 7-8  and [0102], [0110], [0118]-[0119] and [0159] which discloses that the single layer may be a multilayer film layer as described in the other embodiments instead).
Kawashita discloses that the reflective layer reflects light and has low light transmission ([0110]-[0111]) but does not disclose specifically the reflective layer having a minimum reflectance of about 60 percent or more. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, the claimed reflective layer is titanium with a thickness of at least 10 nm (instant claims 5 and 9). Kawashita discloses the reflective layer being titanium with a thickness of 10 nm or more ([0114]). The claimed reflective layer and the reflective layer in Kawashita are both reflective layers made of the same material with the same thickness, so the reflective layer in Kawashita would be expected to have the same optical properties as the claimed film. Thus, the reflective layer in Kawashita would be expected to have the same reflectance of 60 percent or more as claimed. 
Regarding claims 4 and 5, Kawashita discloses the reflector layer being titanium ([0114]) and the multilayer film being a layer of titanium dioxide and a layer of silicon dioxide ([0159] which discloses that the single layer may be a multilayer film layer as described in the other embodiments instead and [0037]).
Regarding claim 7, Kawashita discloses light passing through the film layer and then hitting the reflective layer (Fig. 8 and [0110]).
Regarding claim 9, Kawashita discloses the reflective layer being at least 10 nm thick ([0114]).
Regarding claim 14, Kawashita discloses the multilayer film having different refractive indices between layers ([0036]-[0037]).
Regarding claim 16, the single layer in Kawashita could be considered a top layer where the single layer is titanium dioxide which is considered a hydrophilic material ([0114] and see instant Specification, page 22, last full paragraph).
Regarding claim 20, the term “the article is an article of footwear, a component of footwear, an article of apparel, a component of apparel, an article of sporting equipment, or a component of sporting equipment” describes a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II. Here, Kawashita discloses that the adherend is not limited and may be a resin molded object such as a card or a three-dimensional object, or may be paper ([0088]) any of which is considered a component of footwear, apparel, or sporting equipment. 
Claim(s) 1-4, 6-9, 11-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bonkowski et al. (US 6,761,959 B1).
Regarding claims 1, 2, and 6, Bonkowski discloses a security article comprising a light transmissive substrate with an optical diffraction pattern and color shifting optical coating which provides a color (abstract) where the color shifting optical coating comprises an absorber layer, dielectric layer, and reflector layer (reflective layer) (col. 4, lines 61-65) which is attached to a carrier substrate (article) (col. 9, lines 28-40 and Fig. 8). 
Bonkowski discloses that the reflector layer reflects light and is opaque (col. 6, lines 3-4) but does not disclose specifically the reflective layer having a minimum reflectance of about 60 percent or more. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, the claimed reflective layer is titanium with a thickness of at least 10 nm (instant claims 5 and 9). Bonkowski discloses the reflector layer being titanium with a thickness of 35 nm or more (col. 6, lines 7-12). The claimed reflective layer and the reflector layer in Bonkowski are both reflective layers made of the same material with the same thickness, so the reflector layer in Bonkowski would be expected to have the same optical properties as the claimed film. Thus, the reflector layer in Bonkowski would be expected to have the same reflectance of 60 percent or more as claimed. 
Regarding claims 3-4, Bonkowski discloses the optical coating comprising an absorber layer (1st constituent layer), a dielectric layer (2nd constituent layer), and a reflector layer (reflective layer) (col. 4, lines 62-65) where the absorber layer is metal or metal oxide (col. 5, lines 4-12), the dielectric layer is metal oxide (col. 5, lines 36-65), and the reflector layer is metal (col. 6, lines 4-11). 
Regarding claims 7-8, Bonkowski discloses the reflector layer between the carrier substrate and the dielectric and absorber layer (Fig. 8) where light passes through the absorber layer and dielectric layer to hit the reflector layer (col. 6, lines 31-58).
Regarding claim 9, the reflector layer has a thickness of 30 to 100 nm (300 to 1000 angstroms is 30 to 100 nm) (col. 6, lines 1-2).
Regarding claim 11, the substrate in Bonkowski may be considered a 1st constituent layer, the absorber may be considered a non-base reflective layer, and the dielectric layer may be considered a 2nd constituent layer (Figs. 1A and 1B and col. 4, lines 62-66) where the absorber layer is not opaque (col. 5, line 4 which discloses the layer is semi-opaque).
Regarding claim 12, Bonkowski discloses the absorber layer having a thickness of 5 to 10 nm (50 to 100 angstroms is 5 to 10 nm) (col. 5, lines 2-3). 
Regarding claim 13, Bonkowski discloses the absorber layer being semi-opaque but does not disclose the minimum percent transmittance for the layer. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, the claimed non-base layer must be a metal or metal oxide layer with a thickness of less than 40 nm (instant claim 12 and instant Specification, page 21 second and last paragraphs) and the absorber in Bonkowski is metal with a thickness of less than 10 nm (col. 5, lines 1-14) so that the same material and same thickness is used for the absorber layer in Bonkowski. Thus, the absorber layer in Bonkowski would be expected to have the claimed minimum percent transmittance of at least 30 percent. 
Regarding claim 14, Bonkowski does not specifically disclose a refractive index difference between the absorber and dielectric layer as claimed. However, given the two layers together impart color shifting properties where desired effects are achieved through variation in index of refractive of each layer and where reflections and transmissions between the layers are responsible for the color shifts (col. 6, lines 46-58), it would be expected that the two layers have different refractive indices in order to make achieving these effects possible. 
Regarding claim 20, the term “the article is an article of footwear, a component of footwear, an article of apparel, a component of apparel, an article of sporting equipment, or a component of sporting equipment” describes a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II. Here, Bonkowski  discloses that the security article can be a label, tag, ribbon, security thread for application to a variety of objects such as merchandise (col. 3, lines 12-16) which is considered a component of footwear, apparel, or sporting equipment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashita.
Regarding claim 10, Kawashita discloses the multilayer film having individual layer thicknesses of 10 to 500 nm ([0038]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the thickness of the individual film layers in Kawashita to be any of the thickness values in the disclosed range including a value that is one quart the wavelength to be reflected (for example a thickness of 150 for a wavelength to be reflected of 600 nm, etc.) given the visible range of wavelengths is about 400 to 700 nm and the thickness range overlaps a quarter of this range (100 to 175 nm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 15, Kawashita discloses the single layer film having a thickness of 10 to 1000 nm ([0109]) and the reflective layer having a thickness of 10 to 1000 nm ([0114]) which discloses a thickness of 20 to 2000 nm which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 18, Kawashita discloses the article of claim 16 with a top layer of titanium dioxide as discussed above. Kawashita further discloses the single layer which is considered the top layer having a thickness of 10 to 1000 nm ([0114]) which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. 
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonkowski.
Regarding claim 5, Bonkowski discloses the dielectric layer (2nd constituent layer) comprising silicon dioxide or titanium dioxide (col. 5, lines 38 and 52) and the absorber layer (1st constituent layer) comprising a metal oxide (col. 5, lines 9-12) but does not disclose the metal oxide being titanium dioxide specifically. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the metal oxide material for the absorber layer to be a metal oxide listed for the dielectric layer including titanium dioxide as a conventionally known suitable metal oxide material for use in an optical coating as taught in Bonkowski.
Regarding claim 15, Bonkowski discloses the absorber layer having a thickness of 3 to 15 nm, the reflector layer having a thickness of 30 to 100 nm, and the dielectric layer having a thickness of 2-6 quarter wave optical thickness (hereafter “QWOT”)  at 400 to 700 nm where the refractive index is 1.65 or less (col. 5, lines 1-2, 23-35 and col. 6, lines 1-2) so the range of dielectric thickness will be about 121 nm (for a 2 QWOT at 400 nm wavelength and 1.65 refractive index) to about 1050 nm (for a 6 QWOT at 700 nm wavelength and 1 refractive index). Thus, the total thickness will range from about 154 nm to 1165 nm which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashita as applied to claim 4 above, and further in view of Banerjee et al. (US Pub. 2017/0248746 A1).
Kawashita discloses the article of claim 4 as discussed above. Kawashita does not specifically disclose the thickness of each layer in the multilayer film being about one quarter the wavelength of the wavelength to be reflected. 
Banerjee discloses a structural color multilayer structure with two layers on an absorbing layer where the multilayer structure (abstract) where the two layers may be a quarter wave design ([0008] and [0073]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the alternating refractive index layers (the multilayer films layer, see [0038]) in Kawashita to be designed to have a thickness that is one fourth the desired reflective wavelength as taught in Banerjee as a way to design a structural color (Banerjee, [0073]). 
Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashita as applied to claim 16 above, and further in view of Trottier-Lapointe et al. (US Pub. 2022/0066079 A1).
Kawashita discloses the article of claim 16 with a top layer of titanium dioxide as discussed above. 
Kawashita does not disclose the top layer being a non-stoichiometric metal oxide which is TiOx or SiOx where x is less than 2.
Trottier-Lapointe discloses an optical article with a substrate and reflective coating that has a stack of high and low refractive index layers (abstract) where the high refractive index layer is a titanium oxide specifically Ti3O5 as a preferred material ([0055]-[0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the high refractive index layer in Kawashita to be Ti3O5 as taught in Trottier-Lapointe as a conventionally known suitable material for use as a high refractive index material in an optical film (Trottier-Lapointe, [0056]).
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashita or Bonkowski as applied to claim 1 above, and further in view of Nishimoto et al. (US Pub. 2012/0019913 A1).
Kawashita or Bonkowski discloses the article of claim 1 as discussed above. 
Kawashita or Bonkowski does not specifically disclose an additional top layer comprising a non-stoichiometric metal oxide, specifically SiOx or TiOx with a thickness of 60 nm or less and a hydrophilic and/or lipophilic characteristic.
Nishimoto discloses a lens with an antireflection coating that is several nanometers to several tens of nanometers ([0083]) and includes high and low refractive index layers including SiO, Ti2O3, and Ti2O5 (non-stoichiometric SiOx or TiOx layer where x is less than 2). Nishimoto further discloses including a TiOx (0 < x ≤ 2) film to the antireflection film to provide resistance to acid, alkali, and other chemicals as well provide antistatic function ([0014])
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the articles in Kawashita or Bonkowski to further include an antireflection film with SiO, Ti2O3, and Ti2O5 layer and/or a film of TiOx (0 < x ≤ 2) at a thickness of several to several tens of nanometers as taught in Nishimoto to provide antireflective effect and/or to provide resistance to acid, alkali, and other chemicals as well provide antistatic function (Nishimoto, [0014], [0028], and [0077]). The non-stoichiometric SiOx and TiOx layer is Nishimoto are considered hydrophilic material given they are the same material as claimed (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (and see instant Specification, page 22, last full paragraph). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2004/0265587 A1 discloses tubular titanium oxide particles used in a coating which are useful as a photocatalyst and as decorative or optical material (abstract) to have an antifouling, antibacterial, and deodorizing effect ([0017]) where the material is non-stoichiometric with an x of 1 to less than 2 ([0129]-[0134]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783